 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM MATTHEW LOLLIS,                            No. 1:18-cv-00843-DAD-SKO (HC)
12                        Petitioner,
13            v.                                          FINDINGS AND RECOMMENDATION
                                                          THAT THE COURT DENY PETITION
14    JOHN SUTTON, et al.,                                FOR WRIT OF HABEAS CORPUS
15                        Respondents.                   FINDINGS AND RECOMMENDATION
                                                         THAT THE COURT DENY MOTION FOR
16                                                       EVIDENTIARY HEARING
17                                                       (Doc. 1, 7)
18

19

20          Petitioner, William Matthew Lollis, is a state prisoner proceeding pro se with a petition for
21
     writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner presents four grounds for habeas
22
     relief: (1) judicial bias; (2) the trial court improperly failed to strike a previous felony conviction;
23
     (3) ineffective assistance of counsel; and (4) cumulative error. The Court referred the matter to the
24
     Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rules 302 and 304. Having reviewed
25

26   the record and applicable law, the undersigned recommends that the Court deny habeas relief.

27

28
                                                         1
 1           Also before the Court is Petitioner’s motion for an evidentiary hearing, which the
 2   undersigned recommends denying.
 3
     I.      Procedural and Factual Background1
 4
             On March 17, 2013, at 9:55 p.m., Feness Flores (“Flores”) called 911 after receiving
 5
     threatening voicemails from Petitioner, her boyfriend. Petitioner stated he was going to kill Flores,
 6

 7   her children, and the father of her children.

 8           An emergency protective order was issued against Petitioner. When officers tried to serve

 9   the emergency protective order on Petitioner, he refused to leave his house and threatened to kill
10
     the officers. Detective David Wilkin (“Wilkin”) went to the back of the house in an attempt to
11
     apprehend Petitioner. Wilkin used his baton to move curtains blocking a broken window; Petitioner
12
     grabbed the baton and pulled it. Wilkin was cut on shards of glass in the window. Eventually,
13
     officers took Petitioner into custody and the protective order was served on him.
14

15           While in jail awaiting trial, Petitioner repeatedly called Flores. During the phone calls,

16   Petitioner discouraged Flores from assisting in his prosecution. Petitioner asked Flores not to press
17   charges, stated he was a vengeful person, told Flores to stay away from the courtroom, and
18
     instructed Flores to write a letter stating she had fabricated her accusations against him.
19
             Petitioner was convicted of making criminal threats (Cal. Penal Code § 422); resisting an
20
     executive officer (Cal. Penal Code § 69); 19 counts of attempting to dissuade a witness (Cal. Penal
21

22   Code § 136.1(b)(2)); and attempting to dissuade a witness by threat of force (Cal. Penal Code §

23   136.1(c)(1)). In a bifurcated proceeding, the court found true that Petitioner had a prior serious

24   felony conviction and had served a prior prison term. On September 24, 2013, Petitioner was
25   sentenced to a total prison term of 92 years.
26
27   1
       The factual background, taken from the opinion of the California Court of Appeal, Fifth Appellate District, People
     v. Lollis, F068129, 2015 WL 5725103 (Cal. Ct. App. Sept. 30, 2015), is presumed to be correct. 28 U.S.C. §
28   2254(e)(1).
                                                                2
 1          Petitioner filed his petition with this Court on June 20, 2018. Respondent filed an answer
 2   on October 26, 2018, and Petitioner filed a traverse on December 17, 2018.
 3
     II.    Standard of Review
 4
            A person in custody as a result of the judgment of a state court may secure relief through a
 5
     petition for habeas corpus if the custody violates the Constitution or laws or treaties of the United
 6

 7   States. 28 U.S.C. § 2254(a); Williams v. Taylor, 529 U.S. 362, 375 (2000). On April 24, 1996,

 8   Congress enacted the Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA"), which

 9   applies to all petitions for writ of habeas corpus filed thereafter. Lindh v. Murphy, 521 U.S. 320,
10
     322-23 (1997). Under the statutory terms, the petition in this case is governed by AEDPA's
11
     provisions because it was filed April 24, 1996.
12
            Habeas corpus is neither a substitute for a direct appeal nor a device for federal review of
13
     the merits of a guilty verdict rendered in state court. Jackson v. Virginia, 443 U.S. 307, 332 n. 5
14

15   (1979) (Stevens, J., concurring). Habeas corpus relief is intended to address only "extreme

16   malfunctions" in state criminal justice proceedings. Id. Under AEDPA, a petitioner can obtain
17   habeas corpus relief only if he can show that the state court's adjudication of his claim:
18
                    (1) resulted in a decision that was contrary to, or involved an unreasonable
19          application of, clearly established Federal law, as determined by the Supreme Court
            of the United States; or
20
                    (2) resulted in a decision that was based on an unreasonable determination
21          of the facts in light of the evidence presented in the State court proceeding.
22
     28 U.S.C. § 2254(d); Lockyer v. Andrade, 538 U.S. 63, 70-71 (2003); Williams, 529 U.S. at
23
     413.
24
            "By its terms, § 2254(d) bars relitigation of any claim 'adjudicated on the merits' in state
25

26   court, subject only to the exceptions set forth in §§ 2254(d)(1) and (d)(2)." Harrington v. Richter,

27   562 U.S. 86, 98 (2011).

28
                                                        3
 1          As a threshold matter, a federal court must first determine what constitutes "clearly
 2   established Federal law, as determined by the Supreme Court of the United States." Lockyer, 538
 3
     U.S. at 71. In doing so, the Court must look to the holdings, as opposed to the dicta, of the
 4
     Supreme Court's decisions at the time of the relevant state-court decision. Id. The court must
 5
     then consider whether the state court's decision was "contrary to, or involved an unreasonable
 6

 7   application of, clearly established Federal law." Id. at 72. The state court need not have cited

 8   clearly established Supreme Court precedent; it is sufficient that neither the reasoning nor the

 9   result of the state court contradicts it. Early v. Packer, 537 U.S. 3, 8 (2002). The federal court
10
     must apply the presumption that state courts know and follow the law. Woodford v. Visciotti, 537
11
     U.S. 19, 24 (2002). The petitioner has the burden of establishing that the decision of the state
12
     court is contrary to, or involved an unreasonable application of, United States Supreme Court
13
     precedent. Baylor v. Estelle, 94 F.3d 1321, 1325 (9th Cir. 1996).
14

15          "A federal habeas court may not issue the writ simply because the court concludes in its

16   independent judgment that the relevant state-court decision applied clearly established federal law
17   erroneously or incorrectly." Lockyer, 538 U.S. at 75-76. "A state court's determination that a claim
18
     lacks merit precludes federal habeas relief so long as 'fairminded jurists could disagree' on the
19
     correctness of the state court's decision." Harrington, 562 U.S. at 101 (quoting Yarborough v.
20
     Alvarado, 541 U.S. 652, 664 (2004)). Thus, the AEDPA standard is difficult to satisfy since even
21

22   a strong case for relief does not demonstrate that the state court's determination was unreasonable.

23   Harrington, 562 U.S. at 102.

24          Petitioner raised all four of the claims he raises in this petition for the first time in a petition
25   for writ of habeas corpus filed in the California Supreme Court. The Court summarily denied the
26
     petition. Because Petitioner raised these claims for the first time in his state habeas petition, which
27
     was denied without a written opinion, there is no reasoned state court opinion for the Court to
28
                                                          4
 1   review. Consequently, this Court must “perform an independent review of the record to ascertain
 2   whether the state court decision was objectively unreasonable.” Haney v. Adams, 641 F.3d 1168,
 3
     1171 (9th Cir. 2011) (internal citations omitted).
 4
            Petitioner must show that “there was no reasonable basis” for the California Supreme
 5
     Court’s ruling. Id. (quoting Cullen v. Pinholster, 563 U.S. 170, 188 (2011) (internal quotation
 6

 7   marks omitted)). “A habeas court must determine what arguments or theories could have supported

 8   the state court’s decision; and then it must ask whether it is possible fairminded jurists could

 9   disagree that those arguments or theories are inconsistent with the holding in a prior decision of the
10
     Supreme Court.” Id. (internal quotation marks omitted).
11
     III.   The State Court Did Not Err in Denying Petitioner’s Judicial Bias Claim
12
            In his first ground for habeas relief, Petitioner alleges that the trial judge was biased against
13
     him and violated his constitutional rights by failing to recuse herself. (Doc. 1 at 36-7.) Respondent
14

15   counters that that the California Supreme Court reasonably rejected Petitioner’s claim as the trial

16   judge was not required to recuse herself. (Doc. 24 at 7-8.)
17          A. Standard of Review
18
             “‘The Due Process Clause of the Fourteenth Amendment establishes a constitutional floor,
19
     not a uniform standard,’ for a judicial bias claim.” Hurles v. Ryan, 752 F.3d 768, 788 (2014)
20
     (quoting Bracy v. Gramley, 520 U.S. 899, 904 (1997)). “While most claims of judicial bias are
21

22   resolved by common law, statute, or the professional standards of the bench and bar, the floor

23   established by the Due Process Clause clearly requires a fair trial in a fair tribunal before a judge

24   with no actual bias against the defendant or interest in the outcome of the particular case.” Hurles,
25   752 F.3d at 788 (internal quotations omitted). “A fair trial in a fair tribunal is a basic requirement
26
     of due process.” In re Murchison, 349 U.S. 133, 136 (1955).
27

28
                                                          5
 1          Recusal is required in those circumstances “in which experience teaches that the probability
 2   of actual bias on the part of the judge . . . is too high to be constitutionally tolerable.” Caperton v.
 3
     A.T. Massey Coal Co., Inc., 556 U.S. 868, 877 (2009) (quoting Withrow v. Larkin, 421 U.S. 35, 47
 4
     (1975)) (internal quotation marks omitted). A court does not evaluate whether the actual judge
 5
     harbored subjective bias but whether “the average judge in her position was likely to be neutral or
 6

 7   whether there existed an unconstitutional potential for bias.” Hurles, 752 F.3d at 789.

 8          Pursuant to Supreme Court precedent, there are three circumstances in which “an

 9   appearance of bias – as opposed to evidence of actual bias – necessitates recusal.” Crater v. Galaza,
10
     491 F.3d 1119, 1131 (9th Cir. 2007). First, recusal is required for a judge who “has a direct,
11
     personal, substantial pecuniary interest in reaching a conclusion against [one of the litigants].” Id.
12
     (quoting Tumey v. Ohio, 273 U.S. 510, 523 (1927) (internal quotation marks omitted). Second,
13
     recusal is required if a judge “becomes ‘embroiled in a running, bitter controversy” with one of the
14

15   litigants.” Id. (quoting Mayberry v. Pennsylvania, 400 U.S. 455 465 (1971). Third, recusal is

16   required if the judge “acts as ‘part of the accusatory process.’” Id. (In re Murchison, 349 U.S. 133,
17   137 (1955).
18
            B. The State Court Did Not Err in Rejecting Petitioner’s Judicial Bias Claim
19
            Petitioner alleges there was evidence of “bias and collusion on the part of the judge and the
20
     district attorney’s office.” (Doc. 1 at 37.) Petitioner claims the judge was biased against him
21

22   because Petitioner filed complaints about the judge with the Commission on Judicial performance

23   and with the California Bar Association. Id. In addition, Petitioner states the judge was biased

24   because she is married to an attorney in the local district attorney’s office. Id.
25          On July 15, 2013, Petitioner filed a complaint with the Commission on Judicial Performance
26
     before his sentencing. Id. at 50. His complaint with the California Bar Association was filed after
27
     sentencing, on October 8, 2014. Id. at 51. Petitioner included the responses rejecting his complaints
28
                                                         6
 1   with his petition, but did not include the actual complaints. Nonetheless, filing a complaint against
 2   a judge is not automatically grounds for recusal. United States v. Studley, 783 F.2d 934, 939-40
 3
     (9th Cir. 1986).
 4
            Petitioner alleges that after he filed the complaint against the judge, “every motion,
 5
     objection, or request presented by the defense was denied. Furthermore, [P]etitioner was sentenced
 6

 7   to a disproportionate sentence of (92) years for threats.” (Doc. 1 at 37.) A judge’s conduct at trial

 8   may be “characterized as ‘bias[ed]’ or ‘prejudice[ed]’” only if “it is so extreme as to display [a]

 9   clear inability to render fair judgment” or “display[s] a deep-seated favoritism or antagonism that
10
     would make fair judgment impossible.” Liteky v. United States, 510 U.S. 540, 551, 555 (1994)
11
     (internal citations omitted). “[J]udicial rulings alone almost never constitute a valid basis for a bias
12
     or partiality motion.” Id. at 555 (citing United States v. Grinnell Corp, 384 U.S. 563, 583 (1966).
13
     Petitioner’s allegations of judicial bias based on the judge’s legal rulings are insufficient to
14

15   overcome the presumption of judicial integrity.

16          Petitioner additionally contends the judge was biased against him because she is married to
17   a deputy in the district attorney’s office. (Doc. 1 at 36.) However, having a family member in the
18
     local district attorney’s office does not fall within one of three circumstances in which “an
19
     appearance of bias – as opposed to evidence of actual bias – necessitates recusal.” Crater, 491 F.3d
20
     at 1131. Petitioner has not presented, and the undersigned has not found, any Supreme Court law
21

22   that holds a judge must recuse herself based on the judge’s family relationship with a district

23   attorney’s office. The California Supreme Court’s denial of this claim was not contrary to, or based

24   on an unreasonable application of, clearly established federal law or an unreasonable determination
25   of the facts. Petitioner has not presented facts establishing unconstitutional bias; consequently, the
26
     undersigned recommends denying his judicial bias claim.
27

28
                                                         7
 1   IV.    Petitioner’s Prior Strike Claim Is Not Cognizable on Federal Habeas Review
 2          In his second ground for habeas relief, Petitioner alleges the trial court should have
 3
     dismissed his prior strike pursuant to California law under Romero, People v. Superior Court
 4
     (Romero), 13 Cal.4th 497 (1996). (Doc. 1 at 37-39.) California courts may dismiss a defendant’s
 5
     prior “strike” conviction for purposes of sentencing under California’s Three Strikes Law; these
 6

 7   dismissals are referred to as “Romero” motions. Id. Respondent counters that this claim is a matter

 8   of state sentencing law that is beyond the scope of federal habeas relief. (Doc. 24 at 9.)

 9          Petitioners seeking federal habeas relief must allege that they are in custody “pursuant to
10
     the judgment of a State court . . . in violation of the Constitution or laws or treaties of the United
11
     States.” 28 U.S.C. § 2254(a). "[F]ederal habeas corpus relief does not lie for errors of state law."
12
     Estelle v. McGuire, 502 U.S. 62, 67 (1991) (citations omitted). "[E]rrors of state law do not concern
13
     us unless they rise to the level of a constitutional violation." Oxborrow v. Eikenberry, 877 F.2d
14

15   1395, 1400 (9th Cir. 1989).

16          Here, Petitioner contends the trial court erred in failing to exercise its discretion to strike
17   his prior conviction. Petitioner does not allege a violation of his Constitutional rights, but instead
18
     alleges an error in state law. Claims alleging a misapplication of state sentencing laws involve
19
     questions of state law that are not cognizable on federal habeas review. Lewis v. Jeffers, 497 U.S.
20
     764, 780 (1990). For the forgoing reasons, the undersigned recommends denying this claim.
21

22   V.     The State Court Did Not Err in Denying Petitioner’s Ineffective Assistance of Counsel
            Claims
23
            In his third claim for habeas relief, Petitioner alleges thirteen ineffective assistance of
24
     counsel grounds. The Court will address each claim in turn.
25

26          A. Standard of Review

27          The purpose of the Sixth Amendment right to counsel is to ensure that the defendant

28   receives a fair trial. Strickland v. Washington, 466 U.S. 668, 686 (1984). "[T]he right to counsel
                                                        8
 1   is the right to effective assistance of counsel." McMann v. Richardson, 397 U.S. 759, 771 n. 14
 2   (1970). "The benchmark for judging any claim of ineffectiveness must be whether counsel's
 3
     conduct so undermined the proper functioning of the adversarial process that the trial cannot be
 4
     relied on as having produced a just result." Strickland, 466 U.S. at 686.
 5
             To prevail on a claim of ineffective assistance of counsel, a petitioner must demonstrate
 6

 7   that his trial counsel's performance "fell below an objective standard of reasonableness" at the

 8   time of trial and "that there is a reasonable probability that, but for counsel's unprofessional errors,

 9   the result of the proceeding would have been different." Id. at 688, 694. The Strickland test
10
     requires Petitioner to establish two elements: (1) his attorney's representation was deficient; and
11
     (2) prejudice as a result of such deficient performance. Both elements are mixed questions of law
12
     and fact. Id. at 698.
13
             These elements need not be considered in order.              Id. at 697.    "The object of an
14

15   ineffectiveness claim is not to grade counsel's performance." Id. If a court can resolve an

16   ineffectiveness claim by finding a lack of prejudice, it need not consider whether counsel's
17   performance was deficient. Id.
18
             Establishing a state court’s application of Strickland was unreasonable under § 2254 is
19
     difficult because the standards under Strickland and § 2254 are both “highly deferential.”
20
     Harrington v. Richter, 562 U.S. 86, 106 (2011) (quoting Strickland, 466 U.S. at 689). “[W]hen the
21

22   two apply in tandem, review is ‘doubly’ so.” Id. (quoting Knowles v. Mirzayance, 556 U.S. 111,

23   123 (2009)). In the habeas context, under § 2254, “the question is not whether counsel’s actions

24   were reasonable. The question is whether there is any reasonable argument that counsel satisfied
25   Strickland’s deferential standard.” Id.
26
27

28
                                                          9
 1              B. Ineffective Assistance of Counsel Claims
 2                   1. Failure to Seek Recusal
 3
                Petitioner claims trial counsel was ineffective for failing to “challenge the trial judge[’]s
 4
     marriage to a Fresno county district attorney, which influenced bias,” and failing to request the
 5
     recusal of the trial judge.2 (Doc. 1 at 39-41, 46-47). Petitioner also alleges counsel was ineffective,
 6

 7   because he untimely sought for the judge to recuse herself.

 8              Even if Petitioner could show counsel was deficient in not timely seeking recusal of the

 9   judge, Petitioner cannot show that he was prejudiced by counsel’s decision. The undersigned has
10
     already determined that the judge’s marriage to a local district attorney did not bias Petitioner and
11
     the judge did not need to recuse herself. Therefore, Petitioner has not shown that his counsel’s
12
     failure to seek recusal was so unreasonable as to constitute ineffective assistance under Strickland.
13
                     2. Failure to Make Suppression Motion
14

15              Petitioner contends trial counsel was ineffective for failing to make a suppression motion

16   based on an illegal search of Petitioner’s mother’s house and the seizure of property at the house.3
17   (Doc. 1 at 41.) Petitioner alleges “pictures of items brought up in trial of an airsoft gun and knife .
18
     . . were obtained through an illegal search of [P]etitioner’s mother’s residence. Specifically, law
19
     enforcement agents gained entry without a warrant.” Id.
20
                The United States Supreme Court has held that “where the State has provided an
21

22   opportunity for full and fair litigation of a Fourth Amendment claim, a state prisoner may not be

23   granted federal habeas corpus relief on the ground that evidence obtained in an unconstitutional

24   search or seizure was introduced at his trial.” Stone v. Powell, 428 U.S. 465, 494 (1976). The
25   relevant inquiry for Fourth Amendment claims is “whether petitioner had the opportunity to litigate
26
27
     2
         Petitioner labeled these claims 3.A and 3.L in the petition.
28   3
         Petitioner labeled this claim 3.B in the petition.
                                                                    10
 1   his claim, not whether he did in fact do so or even whether the claim was correctly decided.” Ortiz-
 2   Sandoval v. Gomez, 81 F.3d 891, 899 (1996) (internal citations omitted).
 3
                 Here, although trial counsel did not file a suppression motion, there is no evidence that
 4
     counsel could not litigate the claim.
 5
                 Further, although Petitioner now claims the search of his house was illegal, he testified at
 6

 7   trial that the police obtained a search warrant before entering his house:

 8               Petitioner:                 They had to get a search warrant, so they called the judge
                                             and got a search warrant. Then it took hours – or three, four
 9                                           hours to get the search warrant.
10
                 Defense Counsel:            All right. So then, that’s when they came in?
11
                 Petitioner:                 And that’s when they came in.
12
     (Lodged Doc. 9 at 201.)
13
                 Based on Petitioner’s testimony, officers legally entered his house by obtaining a search
14

15   warrant. Because the search was legal, there was no basis for Petitioner’s attorney to object at trial.

16   Therefore, the attorney’s performance was not outside the range of professionally competent
17   assistance. See Boag v. Raines, 769 F.3d 1341, 1344 (9th Cir. 1985) (“Failure to raise a meritless
18
     argument does not constitute ineffective assistance of counsel.”) (citing Cooper v. Fitzharris, 551
19
     F.2d 1162, 1166 (9th Cir. 1977)); see also Rupe v. Wood, 93 F.3d 1434, 1445 (9th Cir. 1996)
20
     (“[T]he failure to take a futile action can never be deficient performance.”). For these reasons, the
21

22   state court’s denial of Petitioner’s ineffective assistance of counsel claims was reasonable, and the

23   undersigned recommends denying the claim.

24                   3. Failure to Challenge Violation of Speedy Trial Rights
25               Petitioner alleges trial counsel was ineffective for failing to challenge the violation of his
26
     right to a speedy trial.4 (Doc. 1 at 41.)
27

28   4
         Petitioner labeled this claim 3.C in the petition.
                                                                11
 1              “The Sixth Amendment guarantees that in all criminal prosecutions, the accused shall enjoy
 2   the right to a speedy trial.” Doggett v. United States, 505 U.S. 674, 651 (1992). States have
 3
     statutorily established deadlines for commencing trial. In California, the speedy-trial deadline is
 4
     60 days from arraignment. Cal. Penal Code § 1382.
 5
                Here, Petitioner was arraigned in June 2010, and “timed out” pursuant to California’s 60-
 6

 7   day deadline on August 6, 2013. On August 6, 2013, there were no trial judges available to preside

 8   over his trial until the next day. The court found good cause to excuse the one-day delay and set

 9   trial for August 7, 2013. (Lodged Doc. 7 at 307-8.) Petitioner claims his counsel was ineffective
10
     for failing to challenge the violation of his speedy trial rights; however, counsel objected to the
11
     delay by moving to dismiss the case based on the delay. Id. at 307. Although the court denied
12
     counsel’s motion to dismiss, counsel was not deficient as he raised the issue before the court.
13
                Further, even if counsel was deficient, Petitioner has not shown that he was prejudiced by
14

15   the one-day delay in starting trial. Therefore, the state court’s denial of Petitioner’s claim was

16   reasonable and the undersigned recommends denying the claim.
17                   4. Mental Health Arguments
18
                Petitioner contends counsel was ineffective for failing to take action regarding Petitioner’s
19
     alleged mental condition.5 (Doc. 1 at 41-42, 45-46.) Specifically, Petitioner alleges counsel failed
20
     “to challenge the court[’]s bias at resentencing caused by overlooking [Petitioner’s]
21

22   psychological/mental condition exhibited at initial proceeding,” and appellate counsel failed to

23   “challenge the fact that trial counsel had not sought assessment of [Petitioner]’s mental disorder

24   diagnostic for sentencing.” Id.
25              As to his first claim, Petitioner asserts the trial court was biased against him based on
26
     Petitioner’s outbursts at sentencing and the court overlooked Petitioner’s mental condition. Id. at
27

28   5
         Petitioner labeled these claims 3.D and 3.K in the petition.
                                                                   12
 1   41. Petitioner does not explain what action his counsel should have taken, how his counsel was
 2   deficient, or how he was prejudiced by his counsel’s actions.                 Because Petitioner failed to
 3
     demonstrate either element in the Strickland test, the undersigned recommends denying his claim.
 4
                In his second claim, Petitioner alleges appellate counsel was ineffective for not challenging
 5
     trial counsel’s failure to assess Petitioner’s mental capacity. Id. at 45-46. Petitioner asks the Court
 6

 7   to review the results of an attached mental health assessment, stating that “[c]ounsel’s failure to

 8   seek a mental health evaluation was clearly prejudicial, as mental health problems are mitigating

 9   factors.” Id. at 46.
10
                The mental health assessment Petitioner attached to his petition states that his “mental
11
     health history is unremarkable. He has no history of psychiatric hospitalizations or outpatient
12
     treatments for mental health. He was also not a participant in the mental health services while
13
     incarcerated.” Id. at 65. It further describes his “[t]hought processes” as “clear, relevant, goal
14

15   directed and without delusional content.” Id. Considering the mental health assessment performed

16   on Petitioner assessed his mental health history as “unremarkable,” Petitioner has not presented
17   evidence that counsel needed to investigate Petitioner’s mental health. “When a reasonable
18
     investigation does not turn up signs of additional, reasonably available mitigating evidence,
19
     competent counsel may make the judgment not to pursue a line of inquiry further.” Crittenden v.
20
     Ayers, 624 F.3d 943, 965 (9th Cir. 2010) (citing Bobby v. Van Hook, 558, U.S. 4, 11 (2009)).
21

22              Petitioner has not shown counsel was ineffective based on the evidence presented to the

23   Court; consequently, the undersigned recommends denying his claim.

24                   5. Failure to Challenge the Admittance of Evidence
25              Petitioner contends trial counsel was ineffective for failing to object to the introduction of
26
     evidence at trial.6 (Doc. 1 at 42-44.)
27

28   6
         Petitioner labeled these claims 3.E, 3.G, 3.H, and 3.I in the petition.
                                                                     13
 1           First, Petitioner asserts trial counsel failed to object to evidence of phone calls Petitioner
 2   made to the victim because the victim did not ever audibly respond during the calls. Id. at 42.
 3
     However, trial counsel moved to dismiss the charges of attempting to dissuade a witness on the
 4
     basis that there was no proof the victim herself received the telephone calls from Petitioner.
 5
     (Lodged Docs. 1 at 193-95, 8 at 620.)
 6

 7           Second, Petitioner contends trial counsel failed to object to the admittance of a YouTube

 8   video that showed Petitioner making gang signs. (Doc. 1 at 43.) Trial counsel did object to the

 9   admission of the video, and the trial court excluded the video and any reference to it at trial.
10
     (Lodged Docs. 1 at 188, 8 at 643-44.) The trial court held that the video was “not relevant to any
11
     of the charges and w[ould] only deprive [Petitioner] of his right to a fair trial.” (Lodged Doc. 8 at
12
     644.)
13
             Third, Petitioner claims trial counsel failed to object to evidence that, during a separate
14

15   incident, a gun was found in Petitioner’s car. (Doc. 1 at 43.) Trial counsel did object to this

16   evidence, and the trial court excluded evidence of the gun. (Lodged Docs. 1 at 187-88, 8 at 640-
17   43.)
18
             Fourth, Petitioner alleges trial counsel was ineffective for failing to object to the
19
     prosecutor’s introduction of an expert witness on Battered Women’s Syndrome. (Doc. 1 at 44.)
20
     Before trial, counsel moved to exclude expert testimony on “intimate partner battering syndrome.”
21

22   (Lodged Docs. 1 at 183-86, 8 at 634-37.)

23           Trial counsel took the actions, moving to exclude evidence, Petitioner now contends trial

24   counsel was ineffective for failing to take. Consequently, it was objectively reasonable for the state
25   court to reject Petitioner’s ineffective assistance of counsel claims.       For these reasons, the
26
     undersigned recommends denying Petitioner’s claims.
27

28
                                                       14
 1                   6. PowerPoint Presentation
 2               Petitioner contends trial counsel was ineffective for failing to object to the “prosecution[‘s]
 3
     introduction of inadmissible evidence in [a] PowerPoint [presentation].”7 (Doc. 1 at 43.) Petitioner
 4
     claims “airsoft gun/knife” photos that were not admitted into evidence, or disclosed in discovery,
 5
     were shown to the jury in a PowerPoint presentation.
 6

 7               The record shows several photographs of an airsoft gun and knives were admitted into

 8   evidence and shown to the jury; however, all the photographs were properly admitted into evidence.

 9   (Lodged Doc. 1 at 235.) Petitioner does not cite the record to establish that unadmitted photographs
10
     were shown to the jury, or that a PowerPoint presentation was shown to the jury. Petitioner has not
11
     established that the jury was shown improper evidence; therefore, the undersigned recommends
12
     denying his ineffective assistance of counsel claim.
13
                     7. Lost Evidence
14

15               Petitioner alleges trial counsel lost exculpatory evidence and on appeal, appellate counsel

16   was ineffective for not arguing trial counsel was ineffective for losing the evidence.8 (Doc. 1 at 45-
17   46.) Petitioner claims trial counsel lost a letter that the victim, Flores, sent to Petitioner, which
18
     “contained an admission from [Flores] that the only reason she put [P]etitioner in jail was because
19
     he was on drugs and would be a better person if he didn’t get high.” Id.
20
                 It is not clear from the record before the Court whether trial counsel lost evidence. The
21

22   evidence was not produced at trial and Respondent did not include an affidavit from trial or

23   appellate counsel to dispute the ineffective assistance of counsel claims.

24               However, even assuming trial counsel rendered deficient performance, Petitioner has not
25   shown prejudice. Petitioner alleges the letter would have been evidence “which presented a clear
26
27
     7
         Petitioner labeled this claim 3.F. in the petition.
28   8
         Petitioner labels this claim 3.J in the petition.
                                                               15
 1   motive of why the alleged victim would file false charges on [P]etitioner. This evidence was crucial
 2   to [P]etitioner’s defensive strategy of actual innocence to the charges.” Id. at 46. Petitioner’s
 3
     speculation as to what the letter would show is insufficient to demonstrate prejudice. See Santoyo
 4
     v. Seibel, No. 2:14-CV-0771 DBP, 2016 WL 5847012, at *8 (E.D. Cal. Oct. 6, 2016) (citing Bragg
 5
     v. Galaza, 242 F.3d 1082, 1087 (9th Cir. 2001)). “A prejudice inquiry ‘must focus on whether the
 6

 7   result would have been different in light of the evidence that would have been presented to the jury

 8   had [the petitioner’s] counsel not been deficient.’” Id. (quoting Boyde v. Brown, 404 F.3d 1159,

 9   1179 (9th Cir. 2005)). Here, there is no evidence to support a determination that the result of the
10
     case would have been different besides Petitioner’s speculation.
11
                Even if a letter from the victim existed, the victim’s motive for wanting Petitioner in jail
12
     would not be a defense to the charges. Petitioner left threatening voicemails on the victim’s
13
     voicemail, refused to surrender to police, and while in jail awaiting trial, continued to call the victim
14

15   in violation of a protective order. Based on this evidence, a letter sent by the victim to Petitioner

16   stating she wanted Petitioner in jail, would not provide a defense to the charges of making criminal
17   threats, resisting an executive officer, and attempting to dissuade a witness. For these reasons, the
18
     undersigned recommends denying the claim.
19
                     8. Ineffective Assistance of Appellate Counsel
20
                In his last ineffective assistance of counsel claim, Petitioner alleges appellate counsel was
21

22   ineffective for failing to allege ineffective assistance of trial counsel on appeal, based on the claims

23   Petitioner presented in his petition for writ of habeas corpus.9 (Doc. 1 at 47.)

24              A defendant’s right to appellate representation does not include a right to present frivolous
25   arguments to the court. McCoy v. Court of Appeals of Wis., Dist. 1, 486 U.S. 429, 436 (1988). An
26
     attorney is “under an ethical obligation to refuse to prosecute a frivolous appeal.” Id. Further, no
27

28   9
         Petitioner labeled this claim 3.M in his petition.
                                                              16
 1   U.S. Supreme Court decision holds a “defendant has a constitutional right to compel appointed
 2   counsel to press nonfrivolous points requested by the client, if counsel, as a matter of professional
 3
     judgment, decides not to present those points.” Jones v. Barnes, 463 U.S. 745, 751 (1983).
 4
             Even if Petitioner could show appellate counsel’s representation was deficient, he cannot
 5
     establish the prejudice element of the Strickland test. Petitioner raised his ineffective assistance of
 6

 7   counsel claims before the state court, which were rejected. Because Petitioner would not have

 8   prevailed on these claims even if appellate counsel had raised them, Petitioner cannot show that he

 9   was prejudiced by appellate counsel’s decision not to raise the claims.             Accordingly, the
10
     undersigned recommends denying Petitioner’s claims.
11
     VI.     Cumulative Error
12
             In his fourth ground for relief, Petitioner contends he was denied due process based on the
13
     cumulative effect of the errors at trial.
14

15           Under the cumulative error doctrine, the combined effect of multiple errors at trial can give

16   rise to a due process violation, if the errors rendered the trial fundamentally unfair, even if each
17   error considered individually would not warrant relief. See Parle v. Runnels, 505 F.3d 922, 928
18
     (9th Cir. 2007). “[T]he fundamental question in determining whether the combined effect of trial
19
     errors violated a defendant’s due process rights is whether the errors rendered the criminal defense
20
     far less persuasive” and thus “had a substantial and injurious effect or influence on the jury’s
21

22   verdict.” Id. (internal citation and quotation marks omitted). The Ninth Circuit has “granted habeas

23   relief under the cumulative effects doctrine when there is a ‘unique symmetry’ of otherwise

24   harmless errors, such that they amplify each other in relation to a key contested issue in the case.”
25   Ybarra v. McDaniel, 656 F.3d 984, 1001 (9th Cir. 2011) (citing Parle, 505 F.3d at 927).
26
             The Court has addressed each of the errors raised by Petitioner in his petition for writ of
27
     habeas corpus and found no error. Therefore, “[b]ecause we conclude that no error of constitutional
28
                                                        17
 1   magnitude occurred, no cumulative prejudice is possible.” Hayes v. Ayers, 632 F.3d 500, 524 (9th
 2   Cir. 2011). Accordingly, the undersigned recommends denying Petitioner’s claim of cumulative
 3
     error.
 4
     VII.     Evidentiary Hearing
 5
              Petitioner requests the Court hold an evidentiary hearing so that a witness can testify
 6

 7   regarding the judicial bias claim. (Doc. 7.) In habeas proceedings, "an evidentiary hearing is not

 8   required on issues that can be resolved by reference to the state court record." Totten v. Merkle,

 9   137 F.3d 1172, 1176 (9th Cir. 1998). "It is axiomatic that when issues can be resolved with
10
     reference to the state court record, an evidentiary hearing becomes nothing more than a futile
11
     exercise." Id. at 1176. Here, Petitioner's claim can be resolved by reference to the state court
12
     record. Accordingly, the Court recommends denying Petitioner’s request for an evidentiary
13
     hearing.
14

15   VIII. Certificate of Appealability

16            A petitioner seeking a writ of habeas corpus has no absolute entitlement to appeal a district
17   court's denial of his petition, but may only appeal in certain circumstances. Miller-El v. Cockrell,
18
     537 U.S. 322, 335-36 (2003). The controlling statute in determining whether to issue a certificate
19
     of appealability is 28 U.S.C. § 2253, which provides:
20
                     (a) In a habeas corpus proceeding or a proceeding under section 2255
21            before a district judge, the final order shall be subject to review, on appeal, by
22            the court of appeals for the circuit in which the proceeding is held.

23                    (b) There shall be no right of appeal from a final order in a proceeding
              to test the validity of a warrant to remove to another district or place for
24            commitment or trial a person charged with a criminal offense against the United
              States, or to test the validity of such person's detention pending removal
25            proceedings.
26
                     (c)       (1) Unless a circuit justice or judge issues a certificate of
27            appealability, an appeal may not be taken to the court of appeals from—

28
                                                         18
 1                             (A) the final order in a habeas corpus proceeding in which the
               detention complained of arises out of process issued by a State court; or
 2

 3                              (B) the final order in a proceeding under section 2255.

 4                          (2) A certificate of appealability may issue under paragraph (1)
               only if the applicant has made a substantial showing of the denial of a
 5             constitutional right.
 6                          (3) The certificate of appealability under paragraph (1) shall
 7             indicate which specific issues or issues satisfy the showing required by
               paragraph (2).
 8
               If a court denies a habeas petition, the court may only issue a certificate of appealability "if
 9
     jurists of reason could disagree with the district court's resolution of his constitutional claims or
10

11   that jurists could conclude the issues presented are adequate to deserve encouragement to proceed

12   further." Miller-El, 537 U.S. at 327; Slack v. McDaniel, 529 U.S. 473, 484 (2000). Although the

13   petitioner is not required to prove the merits of his case, he must demonstrate "something more than
14
     the absence of frivolity or the existence of mere good faith on his . . . part." Miller-El, 537 U.S.
15
     at 338.
16
               Reasonable jurists would not find the Court's determination that Petitioner is not entitled to
17
     federal habeas corpus relief debatable, wrong, or deserving of encouragement to proceed further.
18

19   Accordingly, the Court recommends declining to issue a certificate of appealability.

20   IX.       Recommendation and Conclusion
21             Based on the foregoing, the undersigned recommends that the Court dismiss the petition
22
     for writ of habeas corpus with prejudice, decline to issue a certificate of appealability, and decline
23
     to hold an evidentiary hearing.
24
               These Findings and Recommendations will be submitted to the United States District Judge
25

26   assigned to the case, pursuant to the provisions of 28 U.S.C       636(b)(1). Within thirty (30) days

27   after being served with these Findings and Recommendations, either party may file written

28
                                                          19
 1   objections with the Court. The document should be captioned Objections to Magistrate Judge’s
 2   Findings and Recommendations. Replies to the objections, if any, shall be served and filed within
 3
     fourteen (14) days after service of the objections. The parties are advised that failure to file
 4
     objections within the specified time may constitute waiver of the right to appeal the District Court's
 5
     order. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923
 6

 7   F.2d 1391, 1394 (9th Cir. 1991)).

 8

 9   IT IS SO ORDERED.
10
     Dated:    January 23, 2019                                    /s/   Sheila K. Oberto              .
11                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        20
